Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 27 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  Monsieur
                     
                     À bord de la ville de Paris le 27. 7bre 1781.
                  
                  J’ai recû la lettre que Votre Excellence m’a adressée par M. de Choisy, par laquelle vous me demandés de 6 à 800. hommes de troupes des garnisons des Vaisseaux de l’armée.  Votre Excellence doit voir par les reponses que j’ai faites aux questions qu’elle me fit à bord de la ville de Paris, que je n’ai promis ces troupes que pour un coup de main et non pour rester à terre pendant toute l’attaque.  je vous supplie même d’observer que lorsque je les promis pour un coup de main, les Ennemis par mer, n’étoient pas assés forts pour me faire craindre une attaque ni une tentative sur cette Baye; il n’en est pas de même aujourd’hui et la quantité de malades qui augmente journellement, faute de rafraichissement, me met dans l’impossibilité de donner des troupes de mes Vaisseaux, parceque je serois responsable à sa Majesté de les avoir désarmé, etant dans le cas de combattre.  je n’ai pas voulû pourtant refuser les 800. hommes que vous désirés, mais je supplie instamment Votre Excellence de se dispenser de me demander d’avantage, des hommes de mes Vaisseaux.  je suis mortifié de ne pouvoir pas faire tout ce que je désirerois, mais à l’impossible nul n’est tenû. 
                  Votre Excellence me permettra elle de lui dire mon sentiment sur la position des troupes qu’ell me demande? Il me semble que si M. le Duc de Lauzurn se portoit avec sa légion, de façon a arceller la tête de L’Ennemy, au cas qu’il voulût abandonner York et faire sa retraitte de l’autre côté de la riviere en se retirant et deffendant les passages de riviere et rivieres &a tandis que Votre Armée le suivroit sur les talons, la position seroit plus désagréable et paroitroit pire que celle qu’il occupe à present.  je demande pardon à Votre Excellence de luy faire part de mes rêveries, mais il est permis à un marin oisif de rever creux, et les bontés que Votre Excellence m’a tesmoigné, me font esperer qu’elle prendra de bonne part mon hardiesse.
                  Les dépêches du Ministre venûes par la fregatte L’Engageante me prescrivent d’être rendû à la fin d’Octobre, au lieu marqué ou je dois être joint par des forces pour une expédition.  vous sentés q’elle position est la mienne actuellement, de ne pouvoir vous quitter sans perdre tout le fruit de la Campagne, ou de faire manquer le projet de la cour, en ne me trouvant pas au rendés vous au temps prescrit.  Toutes ces considerations doivent porter Votre Excellence à ne pas me faire repentir d’avoir pris sur moy de vous mettre à même de parvenir au bût que nous nous sommes proposés, mais que j’ai fait sans ordre de ma cour et seulement sur la réquisition de Votre Excellence et de M. le Comte de Rochambeau.
                  J’ai entendu avec plaisir raisonner le canon d’York; cela me fait présumer que vos troupes ont approché la place et que le Lord est renfermé dans ses fortifications: je vous souhaite les succês les plus prompts, et je vous assure que j’aurai autant de plaisir à vous complimenter, que j’en trouve à vous renouveller les assurances de la consideration respectueuse avec laquelle jai l’honneur d’être De Votre Excellence Le três humble et três obeissant serviteur
                  Le Comte de Grasse
                  Je suplie Votre Excelence de m’instruire des mouvements des armées Combinées de Vos progrès de  notre communiquation peut Etre plus active actuellement par les Vaux qui bloquent la rivière d’yorke dailleurs au moment que je serai assuré que la place Est investie il y aura presque toujours des Batiments a rame au bas de la Coste soit pour y faire de L’Eau, s’il est possible du Bois a Bruller a me procurer quelque provisions de table.  Vraisemblablement que lord Cornwallis aura devasté asses le païs pour que les raffraichissements pour l’armée soit impossible  il nous les faudroit pourtant et on auroit de la peine au persuader la france que l’on ne nous Eut fourni ni rafraichissements ni pilottes de la Coste.
                  
               